United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

BILLY SCHOPPE and CANDACE
MARIE SCHOPPE

v. CIVIL ACTION NO. 3:17-CV-2099-8-BKke
SPECIALIZED LOAN SERVICING,

LLC and DEUTSCHE BANK
NATIONAL TRUST COMPANY

CON 000 600 Go 6On tO Gon toe

MEMORANDUM OPINION AND ORDER

Before the Court is Defendant Specialized Loan Servicing, LLC and Deutsche Bank
National Trust Company’s Motion for Summary Judgment [ECF No. 61], the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge [ECF No. 70], and
Plaintiffs Billy Schoppe and Candace Marie Schoppe’s Objection to Magistrate’s
Recommendation [ECF No. 71]. For the following reasons, the Court accepts the Findings,
Conclusions, and Recommendation, accepts the new evidence submitted in Plaintiffs’ Objection,
and grants in part and denies in part Defendants’ Motion for Summary Judgment.

I. BACKGROUND

Plaintiffs Billy Schoppe and Candace Marie Schoppe (“Plaintiffs”) brought this action
against Specialized Loan Servicing, LLC and Deutsche Bank National Trust Company
(“Defendants”) in their fourth attempt to “avoid the foreclosure of their home,” for breach of
contract, common law usury, and tortious indifference. ECF No. 70 (“R. & R.”) at 1 & n.1 (citing,
among other pleadings, ECF No. 1 at 13-20). On June 28, 2019, Defendants filed a motion for
summary judgment, which the United States Magistrate Judge (the “Magistrate Judge’)
recommended granting in its entirety on October 28, 2019. See id. at 8. With regard to the common

law usury claim, which is presently at issue, the Magistrate Judge: (1) disagreed with Defendants

 

 
that the economic-loss doctrine barred the claim, see id. at 5 (citations omitted); (2) disagreed with
Defendants that Plaintiffs’ failure to give notice required by the Texas Finance Code barred
Plaintiffs’ common law usury claim, see id. at 5-6 (citing Jn re Kemper, 263 B.R. 773, 783-84
(Bankr. E.D. Tex. 2001)); and (3) disagreed with Defendants that Plaintiffs’ claim failed because
Plaintiffs have not demonstrated that they paid a usurious amount, see id. at 6 (citing Danziger v.
San Jacinto Sav. Ass'n, 732 S.W.2d 300, 304 (Tex. 1987)}. However, the Magistrate Judge
recommended granting summary judgment as to the common law usury because Plaintiffs
submitted no more than a conclusory affidavit, see ECF No. 66 at 3-11 (“Schoppe’s First
Affidavit”), to show that they were charged a usurious rate. See R. & R. 7 (citing Koerner v. CMR
Const. & Roofing, LLC, 910 F.3d 221, 227-28 (Sth Cir. 2018)).

Defendants did not object to any portion of the Findings, Conclusions, and
Recommendation. Plaintiffs, however, timely filed their objections, challenging only the
Magistrate Judge’s recommendation that the common law usury claim should be dismissed. See
ECF No. 71 (Obj.”). Along with the Objection, Plaintiffs submitted ten exhibits demonstrating
the allegedly usurious rate. See id 4 10 & Exs.3-10. Defendants filed their Response on
November 25, 2019, see ECF No. 72 (“Resp.”), and the Objection is now ripe for the Court’s
review.

IL. ANALYSIS

The Court reviews de novo any portion of the findings, conclusions, and recommendation
of the United States Magistrate Judge that is the subject of a timely objection by any party. See
28 U.S.C, § 636(b)(1); FED. R. Civ. P. 72(b) (requiring objections to be filed within fourteen days
of the findings and recommendations). As for the portions as to which no objection was filed, the
Court reviews such portions only for plain error. See Douglass v. United States Servs. Automobile

Ass'n, 79 F.3d 1415, 1417 (Sth Cir. 1996). Here, neither party objected to the Findings,
2

 

 
Conclusions, and Recommendation as to Plaintiffs’ breach of contract and tortious indifference
claims. See R.& R, 3-4, 7-8. The Court reviewed these findings for plain error and, finding none,
adopts the Magistrate Judge’s Findings, Conclusions, and Recommendation as the findings of this
Court. Consequently, the Court grants Defendants’ Motion for Summary Judgment as to
Plaintiffs’ breach of contract and tortious indifference claims.

However, Plaintiffs objected to the Magistrate Judge’s recommendation as to their
common law usury claim. See generally Obj. Plaintiffs do not contend that the Magistrate Judge
erred in her analysis of the law or the facts, but seek to supplement the record with additional
evidence in support of their claim, See id. f] 10-14. Defendants, on the other hand, did not object
to the Findings, Conclusion, and Recommendation, but urge the Court not to accept the newly filed
evidence, See Resp. J 4-10. For the following reasons, the Court finds that the newly filed
evidence should be accepted and denies Defendants’ Motion for Summary Judgment as to the
common law usury claim.

A. New Evidence

“In this circuit, when objecting to a magistrate judge’s report and recommendation on
summary judgment, litigants must submit additional evidence for the district court’s de novo
review [but] the district court has discretion to determine whether, in light of all pertinent
circumstances, the new evidence should be accepted.” Smith v. Palafox, 728 F. App’x 270, 276
(Sth Cir. 2018) (alteration in original) (quoting Davis v. Fernandez, 798 F.3d 290, 292 (Sth Cir.
2015)). As the Fifth Circuit explained:

[A] party has a duty to put its best foot forward before the Magistrate Judge—i.c., to

spell out its arguments squarely and distinctly——-and, accordingly, that [] party’s

entitlement to de novo review before the district court upon filing objections to the

Report and Recommendation of the Magistrate Judge does not entitle it to raise
issues at that stage that were not adequately presented to the Magistrate Judge[.]
id. (alteration in original) (quoting Cupit v. Whitley, 28 F.3d 532, 535 n.5 (Sth Cir. 1994)). In
determining whether to exercise its discretionary authority to consider new evidence, the district
court considers:
(1) the moving party’s reasons for not originally submitting the evidence; (2) the
importance of the omitted evidence to the moving party’s case; (3) whether the
evidence was previously available to the non-moving party when it responded to

the summary judgment motion; and (4) the likelihood of unfair prejudice to the
non-moving party if the evidence is accepted.

Performance Autoplex H Ltd. v. Mid-Continent Cas, Co., 322 F.3d 847, 862 (Sth Cir. 2003) (citing
Freeman y. Cty. of Bexar, 142 F.3d 848, 852 (Sth Cir. 1998)),

In the present case, Plaintiffs have not justified their failure to present the financial
statements supporting their common law usury claim before the Magistrate Judge, and have not
argued that these documents were not previously available to them. See Obj. ff] 10, 13-14.
However, these financial statements are essential to Plaintiffs’ common law usury claim. See
Lovick v. Ritemoney Ltd., 378 F.3d 433, 438 (Sth Cir, 2004) (explaining that, to establish a usury
claim, a plaintiff must prove “the exaction of a greater compensation than allowed by law for the
use of the money by the borrower” (quoting First Bank v. Tony's Tortilla Factory, Inc., 877 5.W.2d
285, 287 (Tex. 1994))). In fact, the Magistrate Judge recommended granting summary judgment
as to the common law usury claim solely because this evidence was absent from the record. See
R. & R. 5-7. Thus, the importance of the omitted evidence is significant, because the record is
now sufficient to deny summary judgment as to this claim, as is explained in detail below.

Moreover, Defendants will not suffer any “unfair prejudice,”' Performance Autoplex, 322 F.3d at

 

' Defendants have not identified any prejudice that they would suffer if the Court were to accept the new evidence
aside from arguing that it would “delay resolution of this matter.’ Resp. 78. The Court, however, finds that the
evidence is necessary for a just resolution of this dispute. See Davis, 798 F.3d at 294 (indicating that judicial discretion
is “what is right and in the interest of justice” (quoting Commercial Credit Corp. v. Pepper, 187 F.2d 71, 75 (Sth Cir.
1981))).

 

 
862, because, but for Plaintiffs’ oversight, the Court would have denied summary judgment as to
the usury claim. Cf Wright v. Smith, 737 F. App’x 183, 186 (Sth Cir. 2018) (finding that a
defendant did not suffer prejudice where “[t]he substance of [plaintiffs] testimony did not
change”), Accordingly, the Court finds that, in light of all pertinent circumstances, Plaintiffs’ new
evidence should be accepted.

B. Evidence of a Usurious Amount

The Court grants “summary judgment if the movant shows that there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of law.” Fep. R.
Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). In making this
determination, courts must view all evidence and draw all reasonable inferences in the light most
favorable to the party opposing the motion. United States v. Diebold, Ine., 369 U.S. 654, 655
(1962).

In the present case, Defendants argued that Plaintiffs’ common law usury claim failed
because: (1) the common law usury claim is barred by the economic loss doctrine; (2) Plaintiffs
did not provide Defendants with requisite notice; (3) Plaintiffs have not demonstrated that they
tendered any funds to Defendants pursuant to the usurious rate; and (4) Plaintiffs did not establish
all of the elements of the claim. See Mot. for Summ. J. [§ 15,27, 30-31, 37. The Magistrate Judge
rejected Defendants’ first three arguments, see R. &. R. 5-6, and Defendants did not object to the
Magistrate Judge’s findings. Accordingly, the Court reviewed these findings for plain error and,
finding none, adopts the Findings, Conclusions, and Recommendation as the findings and
conclusions of this Court. See Douglass, 79 F.3d at 1417.

Thus, the only issue that remains is whether Plaintiffs submitted sufficient evidence to
show that Defendants exacted “a greater compensation than allowed by law for the use of the

money by the borrower.” Lovick, 378 F.3d at 438 (quoting Tortilla Factory, Inc., 877 S.W.2d at
5

 
287), R. & R. 6-7 (finding that only this element was not satisfied by competent evidence).
Plaintiffs’ newly filed financial statements appear to demonstrate that, although the monthly
payment on the debt was to be $5,529.26 with an annual interest rate of 6.125%, see ECF No. 61-
| at 7, Defendants charged Plaintiffs monthly payments of $30,064.22, see Obj. Ex. 3-10. This
alleged 443.7295% increase in the monthly payment thus results in an interest rate that would
grossly exceed the interest rate allowed by law. See, e.g., TEX. FIN. CODE ANN. § 302.001 (b)
(providing that a default maximum interest rate is 10%). Accordingly, viewing the evidence and
drawing all reasonable inferences in the light most favorable to Plaintiffs, the Court finds that
Plaintiffs submitted sufficient evidence demonstrating that Defendants exacted an usurious interest
rate to survive summary judgment. Consequently, the Court denies Defendants’ Motion for
Summary Judgment as to the common law usury claim.

HI. CONCLUSION

For the reasons discussed above, the Court accepts the Findings, Conclusions, and
Recommendation, accepts the new evidence submitted in Plaintiffs’ Objection, grants Defendants’
Motion for Summary Judgment as to Plaintiffs’ breach of contract and tortious indifference claims,
and denies Defendants’ Motion as to the common law usury claim.

SO ORDERED.

SIGNED March 9, 2020. /

 

Sec Sloe

 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE
